OFFiCE    bF   THE ATTORNEY GENERAL   OF TEXAS
                               AUSTIN
O”OYI” scu.=-=
&yor*lr. o.imrrr



   IIonorablaj'i.
                E. Kin&I Aocomtent
   ,rointLegislative Committoe
   Austin, Tcxss       '
   Dear Sir;‘




                                            letter of recent date re-
   questing the o
                                                                        .
                                      e,hs'de'%ese to~arise
                                      no sahool, within the
                                      ccessible to fourteen




                          siane school would teeoh the f.our-
                          its for en amount equivalent to.

          approvsdby the State Deportment of Educat$on.
               "Pursuant to this situation, we should lilce
          to have your opinion on the-followingquestion:
          Since these pupils, although not transferred out,
          are being schooled without the State of Texes,
          may the sending district omit them from the per
          oapfta computation fn~t&e receipts of the kppliL
          ce.tionfor Equalization Aid? Or ~nuayit be charged
          In the current expenditure section of the Equalize-
          tion kid Dudget under Item J, in addition to &he
          limitations 63 prescri.bedin Article I+,Section 1,
          for other current expenses?1V
Hon. w. B. King, page 2

                                                               .-


          In order to enswer.the questions contained in
your letter, it is necessary to determine by what authority
the fourteen pupils may be permitted to attend sohool in
the Louisiene district am3 heve an mount equivalent to
their per.cepite money paid to the Louisiana district by
the oomuon school district iu Pnnola County. After oonsid-
eriug the Frovisious of many statutes,we have conoluded
that Article 2699s, 'F.A.C.Si, is pertinent to your inquiry.
hrticle 2699a, provides.:
          vAny child who would be entitled to attend
    the public school of .enydistrict that lies on
    the bcrd.erof .Louisiane,Arkanses, Oklehone$?&I
    New luerico.end r;homsy find it more convenient
    to attend the publio school in e district of e                           i
    county of s6id State contiguous to said distriot
    inTexas, nay have the State end County per
    oapite apportionmentof the Available Soh'oolFund'
    paid to said district in said State andmey have
    edditionel tuition, if necessary, peid~bythe                        ':
    district of his residence onsuch terms es may be
    sgreed upon between the ,trusteesof the distriot                    ,!
    0.fresidence of suoh ohild, subjeot,to the approve1
    of the County Superintendentendtbe County'.Boerd  :
    of Trustees of the Tex&s district and county; pro-
    vided, thet  the restrictionaof the Texas Statutes.
    shall apply to the emount psid.for high sohool
    tuition. Ads 1931, l&d Leg., p. 192; oh. 113,
    % 1."
                                                                    ,
          We think thet the foregoing Artiole contemplatesen        '
egreemont between the Texas distriot tmd the out of State
district viith~referenceto the Texas pupils' attending school.
in the out of Stste district, end vieassums that when the
County Superintendentof Ponol~ County end the Superintendent                 : ,-
of the De Sota Perish School were in agreement that the
Louisiana school wonld teach the fourteen puails for en..,ei&o'/unt
equivalent to their per capita eamings,~seid.arrangemi&tvies
satisfactoryto and eoquiesced in by the trustees of each of
the Ustricts concerned.
          In Ojinion ?Zo.O-5805, this department held that
Article 2699a provided a method of. lxaosfer of 'suchpupils ~enl
authorized the payment of the enount'of the per oapite to the
reaeiving district.'In this ease, the per dapi.tamoney on the
      .

                                                                  .$.,   5’53
 i
           HOO. W. B. .King,   page 3
.i.




            fourteen pupils is paid~to the common school dist&ot in
            pa'nolaCounty,'and under the provisions of Article 2699a,
            *fAnychild who v;ouldbs entitled to attend the public
:.,         school of any district that lies on the border of Louisiana
            ......',and who may find it more convenientto attend the
            public school in a district of a county of said Sate con*
            tiguous"to said district in Texas, may have the State and
            County per capita apportionment of the Available School Fund
            paid to seid~district in said State....." In view of thia
            provision,and the circumstancesin this case,~c think that
            the Texas district should pay to the Louisiana district such
            amount as it receives as per Capita RG:K?~ on the fo'urteen
            pupils who are attending school in said Louisiana,district,
            and soid amount would not constitute a resource for the
            operationof the sohool in the Texas district, but would, in
            fact; constitute~atransfer of resources for the benefit of
            the reoeiving district. In no way does this amount oonstltute
            a true asset or resource for the ,benefitof the ohildren who
            are in,attendanoein the home district. YJethink'that the
            EqualizatiouAid Law contemplates that the resouroes of the.
            home distriot derived from the per capita of pupils .forwhom
            instructionis ~providedlocally, together with the~lo~oal            .~
           maintenance'tax,shall be userito pay the expendi,tures,,which.
            are limited to designated items for the purposeof proviiiing
            instructionfor said pupils, and whenever the ~exj?enditures
            for said purposes are greater than the aforesaid resources
            of the home district, the State~balancesthe budget by,means
            of EqualizationAid.                                          ,
                      In view of the foregoing statutory provisions and    '
            inview of ~thefacts submittecl,it in our opinion that the
            amount representing the per capita money of the fourteen
           pupils who are attending school in the Louisiana district
            should not be included in the computation of the per capita
          ti‘resourcesof the district in l?anolaCounty in its Application
            for Equalization Aid. It is our further opinion.that said
            amount should not be oonsldered in the computation of the
            expendituresin the Equalization Aid Application,
                     Trusting that the foregoing fully answers your
           inquiry, vie'remain
                                          Yours very troly,